 Case: 3:21-cv-00074-WHR Doc #: 1 Filed: 03/02/21 Page: 1 of 8 PAGEID #: 1




                    THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

THOMAS BHURIYA                              :
Flat Midorigaoka 103                        :
4-1-4 Shibuya                               :
Shibuya-Ku                                  :
Tokyo, Japan 150-0002 Japan                 :
                                            :
              Plaintiff,                    :
                                            :
                                            :   CASE NO. 3:21-cv-74
                                            :
       v.                                   :   JUDGE
                                            :
                                            :   MAGISTRATE JUDGE
TEIKURO CORPORATION                         :
c/o Agent, Cogency Global, Inc.             :   Jury Demand Endorsed Herein
3958-D Brown Park Drive                     :
Hilliard, OH 43026                          :
                                            :
              Defendant.                    :

                                     COMPLAINT

       NOW COMES Plaintiff Thomas Bhuriya (“Plaintiff”) and proffers this Complaint

for damages against Defendant Teikuro Corporation (“Defendant”).

                               JURISDICTION AND VENUE

       1.     This action is brought pursuant to the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §201, et seq., and the Ohio Minimum Fair Wage Standards Act (“OMFWSA”),

O.R.C. Chapter 4111.

       2.     This Court's jurisdiction in this matter is also predicated upon 28 U.S.C.

§1367 as this Complaint raises claims pursuant to the laws of Ohio, over which this Court

maintains supplemental subject matter jurisdiction.
 Case: 3:21-cv-00074-WHR Doc #: 1 Filed: 03/02/21 Page: 2 of 8 PAGEID #: 2




       3.     Venue is proper pursuant to 28 U.S.C. §1391, because Plaintiff entered into

an employment relationship with Defendant in the Southern District of Ohio, Plaintiff

performed his job duties there, and Defendant is doing and has done substantial business

in the Southern District of Ohio.

       4.     Specifically, Plaintiff worked in Defendant’s facility in Springfield, Ohio,

located in Clark County.

       5.      Plaintiff was an “employee” as defined in Chapter 4111 of the Ohio

Revised Code, and the Fair Labor Standards Act.

       6.      Defendant is an “employer” as defined in Chapter 4111 of the Ohio

Revised Code, and the Fair Labor Standards Act.

                                     THE PARTIES

       7.     Plaintiff is a natural person residing in Tokyo, Japan. At all times relevant

to his claims in this lawsuit, he lived in Beavercreek, Ohio, while performing work for

Defendant. Plaintiff recently relocated to Tokyo in or around December of 2020.

       8.     Defendant Teikuro is a corporation doing substantial business in the State

of Ohio.

       9.     Defendant conducts business in the Southern District of Ohio and

employed Plaintiff in the Southern District of Ohio.

                                    FACTUAL BACKGROUND

       10.            Plaintiff began working for Defendant in September 2006.

       11.     Plaintiff worked for Defendant in Japan until he moved to the United

States to work in January of 2015.




                                            2
 Case: 3:21-cv-00074-WHR Doc #: 1 Filed: 03/02/21 Page: 3 of 8 PAGEID #: 3




       12.      Plaintiff arrived in the United States with his family on a L-1A visa for

Intracompany Transferee Executive or Manager in 2015 after Defendant successfully

petitioned on his behalf with the United States Citizenship and Immigration Services

(USCIS).

       13.      He was permitted to live and work in the United States in the L-1A status

for initially three years that was later extended when Defendant petitioned again in

2017 to the USCIS for another three years. His family was given L-2 dependent visa

status for the same periods.

       14.      Subsequently, in 2019, Defendant petitioned to USCIS for Plaintiff’s

employment-based permanent resident status, or colloquially “green card”, by submitting

an I-140 Immigrant Petition for Alien Workers (“I-140”).

       15.      The I-140 was approved in September 2019, which would have enabled

Plaintiff to apply for U.S. permanent residency as soon as an immigrant visa number

became available.

       16.      Plaintiff was born in India, and traditionally Indian-born foreign nationals

have faced a significant visa backlog. According to the U.S. Department of State’s

monthly Visa Bulletin, Plaintiff would have been eligible to apply for U.S. permanent

residency in December 2020.

       17.      Plaintiff’s spouse and children might have been eligible to do so sooner

since they were born in Japan. However, to date, this last step of the process for

procuring permanent residency has never yet been completed by the Plaintiff.




                                             3
 Case: 3:21-cv-00074-WHR Doc #: 1 Filed: 03/02/21 Page: 4 of 8 PAGEID #: 4




       18.       When he began working in the United States and for the time period

relevant to his claims against Defendant, Plaintiff was working in Defendant’s facility

located at 4500 Gateway Blvd, Springfield, Ohio, 45502.

       19.       As represented in Defendant’s L-1A and I-140 petitions, his official job

title is Technical Manager of Production but his actual job title was General Plating Team

Leader, per Teikuro’s records. He last reported to Mr. Ito Masayoshi (COO) who is the

current Chief Operating Officer in Defendant’s Ohio plant.

       20.       Plaintiff tendered his resignation in early 2021 and is no longer employed

by Defendant.

       21.       In this position, Plaintiff routinely worked over 40 hours per week.

       22.       Plaintiff’s job duties include but are not limited to:

             •   Planning and scheduling electroplating process of general
                 plating and performing them manually.
             •   Routine inspection of electric equipment such as cranes,
                 rectifiers and tanks and pumps.
             •   Receiving and shipping inspection of the General plating
                 parts.
             •   Arrange meeting for coworkers to give them instruction for
                 daily job tasks.
             •   Performing and executing the daily jobs in order to meet
                 the production schedule.
             •   Preparing the parts for plating process by cleaning,
                 polishing, masking and setting
                 them on the rack with anode for plating.
             •   Performing and showing the techniques of wire anode
                 making to coworkers.
             •   Customized anode making by welding and assembling for
                 sand and rubber molds.
             •   Training of the coworkers on inspecting of the plating
                 process before
                 electrification.
             •   Performing safe operations on electric equipment.

                                               4
 Case: 3:21-cv-00074-WHR Doc #: 1 Filed: 03/02/21 Page: 5 of 8 PAGEID #: 5




              •   After plating process, removal of the parts from rack and
                  unmasking, cleaning and
                  measuring them for further process.
              •   Implementation of new technology and defect counter
                  measures.
              •   Quality inspection and wrapping of the parts before
                  shipping them
              •   Reporting and documenting the defects to avoid further
                  occurrences.
              •   Daily cleaning & mopping of the area and performing 4 S
                  duties.

        23.       Plaintiff’s job duties reveal that he is not subject to any exemption of the

FLSA. Therefore, he is entitled to overtime for all hours worked over 40 hours per week.

        24.       Defendant misclassified Plaintiff as an exempt, salaried individual.

        25.       Though Plaintiff did have at least two direct reports, he could only

witness in hiring and firing. He did not have final decision making power, nor could he

hire or fire on his own. Therefore, the executive exemption does not apply to him.

        26.       The majority of Plaintiff’s job duties are manual in nature. Plaintiff did

not have any ability to exercise independent judgment when making decisions with

respect to matters of significance. Therefore, the administrative exemption to the FLSA

does not apply to him.

        27.       Plaintiff does not fall within the professional exemption, as his work did

not require advanced knowledge in a field of science or learning and he does not have a

degree in a field of science or learning resulting from a prolonged course of specialized

intellectual instruction.

        28.       When Defendant filed its I-129 Petitions for a Nonimmigrant Worker to

secure Plaintiff’s L-1A visa status, including the 2018 L-1A visa extension, and later an

I-140 Immigrant Petition for Alien Workers for Plaintiff’s permanent resident status,
                                               5
 Case: 3:21-cv-00074-WHR Doc #: 1 Filed: 03/02/21 Page: 6 of 8 PAGEID #: 6




Defendant inflated Plaintiff’s job duties to make it appear that he was a management

employee. Plaintiff was told by representatives of Defendant that this was necessary in

order to ensure the visa petitions were approved. Additionally, by inflating Plaintiff’s job

duties Defendant made sure that Plaintiff became exempt from the protections of the

FLSA.

        29.    The application did not reflect what his actual job duties were in practice.

        30.    Plaintiff consistently worked over 40 hours per week and is entitled to

overtime compensation.

                                     COUNT I
                               FLSA – Unpaid Overtime

        31.    All of the preceding paragraphs are realleged as if fully rewritten herein.

        32.    This claim is brought pursuant to the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §201, et seq.

        33.    At all times relevant herein, Plaintiff was misclassified as a salaried,

exempt employee.

        34.    Plaintiff should have been classified as an hourly, non-exempt employee,

as he does not fall within any exemption to the FLSA.

        35.    Plaintiff routinely worked in excess of forty hours per week throughout

the time period relevant herein.

        36.    Plaintiff should have been paid the overtime premium for hours worked in

excess of forty hours per week.

        37.    Defendants knew of the overtime payment requirement of the FLSA.

        38.    During the entire duration of Plaintiff’s employment, Defendant

knowingly and willfully failed to pay Plaintiff the overtime wages he was due.

                                             6
 Case: 3:21-cv-00074-WHR Doc #: 1 Filed: 03/02/21 Page: 7 of 8 PAGEID #: 7




         39.   As a direct and proximate result of Defendant’s conduct, Plaintiff has

suffered and continues to suffer damages in an amount not presently ascertainable. In

addition, Plaintiff seeks liquidated damages, interest and attorneys’ fees, and all other

remedies available, as result of Defendants’ willful failure and refusal to pay overtime

wages in violations of Sections 6 and 7 of the Act (29 U.S.C. §§206-207).

                                     COUNT II
                          O.R.C. 4111.03 – Unpaid Overtime

         40.   All of the preceding paragraphs are realleged as if fully rewritten herein.

         41.   This claim is brought under Ohio Law.

         42.   Defendant’s repeated and knowing failure to pay overtime wages to

Plaintiff was a violation of Section 4111.03 of the Ohio Revised Code.

         43.   For the Defendant’s violations of O.R.C. 4111.03, Plaintiff is entitled to

recover unpaid wages, interest, attorneys’ fees, and all other remedies available under

Ohio Law.

                                     COUNT III
                             O.R.C. 4113.15– Unpaid Wages

         44.   All of the preceding paragraphs are realleged as if fully rewritten herein.

         45.   Defendant violated Ohio’s Prompt Pay Statute by failing to pay Plaintiff’s

wages.

         46.   Defendant did not pay Plaintiff for all hours he spent working over 40

hours per week. Defendant owes Plaintiff unpaid wages for these hours.

         47.   As a direct and proximate result of Defendant’s conduct, Plaintiff has

suffered and continues to suffer damages not presently ascertainable.          In addition,




                                            7
 Case: 3:21-cv-00074-WHR Doc #: 1 Filed: 03/02/21 Page: 8 of 8 PAGEID #: 8




Plaintiff seeks liquidated damages, interest and attorneys’ fees, costs, and all other

remedies available, as result of Defendant’s conduct.

WHEREFORE, Plaintiff demands:

               For all Counts, monetary damages including back pay and benefits,

statutory liquidated damages, expert witness fees and attorneys’ fees and costs, and front

pay, compensatory damages and punitive damages in an amount to be determined at trial,

but in any event not less than $250,000.00 and any and all other relief, which the Court

deems just and appropriate.

                                                  Respectfully submitted,


                                                  /s/ Rachel Sabo Friedmann, Esq.
                                                  Rachel Sabo Friedmann (0089226)
                                                  Peter G. Friedmann (0089293)
                                                  (Rachel@TheFriedmannFirm.com)
                                                  (Pete@TheFriedmannFirm.com)
                                                  The Friedmann Firm LLC
                                                  1457 S. High Street
                                                  Columbus, Ohio 43207
                                                  (614) 610-9757: Phone
                                                  (614) 737-9812: Fax



                                    JURY DEMAND

               Plaintiff hereby requests a jury of at least eight (8) persons.


                                                  /s/ Rachel Sabo Friedmann, Esq.
                                                  Rachel Sabo Friedmann (0089226)




                                             8
